Citation Nr: 1455218	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  07-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypertension.

2. Entitlement to a rating in excess of 60 percent for sarcoidosis for the period prior to May 27, 2008.

3. Entitlement to an initial rating in excess of 10 percent for osteoporosis of the lumbar spine, characterized by residuals of a compression fracture to the L1 vertebra.

4. Entitlement to service connection for neurological symptoms in the lower extremities as secondary to sarcoidosis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1999.

This matter is on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before a Decision Review Officer (DRO) at the RO in February 2005.  A transcript of the hearing is of record.

In a December 2011 rating decision, the disability rating for the Veteran's sarcoidosis was increased to 100 percent, effective May 27, 2008.  He was also awarded special monthly compensation on the basis of being housebound, also effective May 27, 2008.  

This is the maximum total benefit allowable under VA regulations.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2014).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to an increased rating for a back disability, neurological symptoms in the lower extremities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his DRO hearing in February 2005, the Veteran requested that his increased rating claim for hypertension be withdrawn.  

2.  In a September 2006 letter, the Veteran indicated that he was satisfied with the assignment of a 60 percent rating for his sarcoidosis and that he no longer wished to pursue this issue on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 60 percent for sarcoidosis for the period prior to May 27, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, at his hearing before a DRO in February 2005, the Veteran asked that his claim for an increased rating for hypertension be withdrawn.  Moreover, after an August 2006 rating decision which increased his disability rating for sarcoidosis to 60 percent, the Veteran sent a letter in September 2006 indicating that he was satisfied with this rating and no longer wished to pursue the appeal.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


ORDER

The issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed without prejudice.

The issue of entitlement to a rating in excess of 60 percent for sarcoidosis for the period prior to May 27, 2008, is dismissed without prejudice.


REMAND

Unfortunately, a remand is required before the Veteran's back disability, neurological symptoms, and TDIU claims may be adjudicated.  

First, in a letter sent to his congressman in June 2014, the Veteran indicated that he submitted a claim for disability benefits to the Social Security Administration (SSA).  However, there is no indication in the record that the RO ever sought to obtain the records associated with this application for benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Given that they may be relevant in this case, these records must be acquired.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, in a telephone contact in May 2006, the Veteran indicated that he had been employed since September 2005.  However, the nature and duration of his employment is unclear, and the Board is unable to determine whether it constitutes a "substantially gainful occupation" as contemplated by 38 C.F.R. § 3.340(a)(1) (2014).  Therefore, a more specific accounting of the Veteran's employment prior to May 27, 2008 is warranted. 

Finally, the Board notes that the Veteran submitted a notice of disagreement to December 2011 rating decision which denied service connection for neurological symptoms in the lower extremities.  When rating a service-connected lumbar spine disability, the assignment of separate ratings for associated neurological disorders, to include the lower extremities, is part of the underlying appeal.  See 38 C.F.R. § 4.71a (2014).  However, according to his April 2011 claim, the Veteran asserts that the neurological disorders in his lower extremities are related to his sarcoidosis rather than to his lumbar spine.  Therefore, in this case, his claim is separate from his lumbar spine claim.

This being the case, the issue must be remanded for the issuance of a Statement of the Case (SOC) is required.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, the Board emphasizes that even though testimony was taken on this issue, it is not currently in appellate status, and a perfected appeal must be filed after receipt of an SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Given the fact that the Veteran is now a 100%, he may wish to withdraw all remaining claims (in consultation with his representative).  However, until this is done, the Board must proceed on the issues at hand. 

Accordingly, the case is REMANDED for the following action:

1. Acquire from the Veteran all information related to his employment for the period prior to May 27, 2008.  Specifically, he should be asked to supply information related to the type of work, hours per week, income, and all other related information.

2.  Acquire any records that may be in the possession of the SSA.  A record of such attempts to acquire these records should be included in the claims file.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

4.  Furnish the Veteran and his representative with a Statement of the Case pertaining to his claim of entitlement to service connection for neurological symptoms in the lower extremities as secondary to sarcoidosis.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


